Name: Commission Regulation (EC) No 898/97 of 20 May 1997 fixing the compensatory aid for bananas produced and marketed in the Community in 1996, the deadline for payment of the balance of that aid and the unit amount of advances for 1997 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: production;  marketing;  accounting;  plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|31997R0898Commission Regulation (EC) No 898/97 of 20 May 1997 fixing the compensatory aid for bananas produced and marketed in the Community in 1996, the deadline for payment of the balance of that aid and the unit amount of advances for 1997 (Text with EEA relevance) Official Journal L 128 , 21/05/1997 P. 0012 - 0013COMMISSION REGULATION (EC) No 898/97 of 20 May 1997 fixing the compensatory aid for bananas produced and marketed in the Community in 1996, the deadline for payment of the balance of that aid and the unit amount of advances for 1997 (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 12 (6) and Article 14 thereof,Whereas Commission Regulation (EEC) No 1858/93 (3), as last amended by Regulation (EC) No 796/95 (4), lays down detailed rules for applying Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector;Whereas, pursuant to Article 12 of Regulation (EEC) No 404/93, the compensatory aid is calculated on the basis of the difference between the flat-rate reference income and the average production income from bananas produced and marketed in the Community in a given year; whereas supplementary aid is granted in one or more producer regions where average income from production is significantly lower than the average Community income;Whereas prices for bananas produced and marketed in the Community in 1996 were such that the average price for delivery to the first port of unloading in the rest of the Community, less the average costs of transport and delivery fob, is less than the flat-rate reference income fixed in Article 2 (2) of Regulation (EEC) No 1858/93; whereas the compensatory aid for 1996 should be fixed accordingly;Whereas the annual average production income from marketing bananas produced in Guadeloupe and Portugal proved significantly lower than the Community average in 1996; whereas supplementary aid should accordingly be granted in those two producer regions;Whereas, furthermore, the unit amounts of advances and the corresponding security depend on the rate of aid fixed for the preceding year pursuant to Article 4 (2) and (4) of Regulation (EEC) No 1858/93;Whereas the aid for 1996 is relatively high and prices for Community bananas are currently increasing; whereas, from the economic viewpoint, the unit amount of advances should not be set at a high level which could prove exorbitant when the aid for the year is determined; whereas the rate of advances applying in 1996 appears justified;Whereas, since all the data required were not available, the compensatory aid for 1996 could not be determined earlier; whereas provision should be made for payment of the balance of the aid within two months of the date of publication of this Regulation; whereas, given the above, the Regulation should enter into force on the day following its publication;Whereas the Management Committee for Bananas has not issued an opinion within the time limit laid down by its Chairperson,HAS ADOPTED THIS REGULATION:Article 1 1. The compensatory aid provided for in Article 12 of Regulation (EEC) No 404/93 for bananas covered by CN code ex 0803, excluding plantains, produced and marketed fresh in the Community in 1996 shall be ECU 29,05 per 100 kg.2. The aid fixed in paragraph 1 shall be increased by ECU 3,78 per 100 kg for bananas produced in the producer regions of Portugal and by ECU 5,86 per 100 kg for bananas produced in Guadeloupe.3. Notwithstanding Article 4 (2) of Regulation (EEC) No 1858/93, advances for bananas marketed from January to October 1997 shall be ECU 19,03 per 100 kg. The corresponding security shall be ECU 9,51 per 100 kg.Article 2 Notwithstanding Article 10 of Regulation (EEC) No 1858/93, the competent authorities of the Member States shall pay the balance of the compensatory aid in respect of 1996 within two months of the entry into force of this Regulation.Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 May 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 47, 25. 2. 1993, p. 1.(2) OJ No L 349, 31. 12. 1994, p. 105.(3) OJ No L 170, 13. 7. 1993, p. 5.(4) OJ No L 80, 8. 4. 1995, p. 17.